Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10(a) AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of the 19th day of February, 2009 between Rex Radio and Television, Inc., an Ohio corporation (the “Corporation”), and David L. Bearden (“Employee”). Recitals A. The Corporation and Employee entered into an Employment Agreement dated October 11, 2005, as amended by Amendment No. 1 to Employment Agreement dated December 10, 2007 and Amendment No. 2 to Employment Agreement dated March 6, 2008 (the “Agreement”). B. The Corporation and Employee desire to amend the terms and conditions of the Agreement as described herein. NOW, THEREFORE, the Corporation and Employee hereby amend the Agreement as follows: 1. Definitions . All capitalized terms used herein and not otherwise defined shall have the same meaning herein as in the Agreement. 2. Amendment of Section 4.3 . Section 4.3 of the Agreement is hereby amended by deleting existing Section 4.3 in its entirety and replacing it with the following: “4.3 Transition Bonus .
